Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 1 of 12 Page ID #:1




 1    ALEXANDER B. CVITAN (SBN 81746)
      E-mail: alc@rac-law.com
 2    MARSHA M. HAMASAKI (SBN 102720)
      E-mail: marshah@rac-law.com
 3    PETER A. HUTCHINSON (SBN 225399), and
      E-mail: peterh@rac-law.com
 4    ARA KARAMIAN (SBN 315385)
      E-mail: arak@rac-law.com
 5    REICH, ADELL & CVITAN, A Professional Law Corporation
      3550 Wilshire Blvd., Suite 2000
 6    Los Angeles, California 90010-2421
      Telephone: (213) 386-3860; Facsimile: (213) 386-5583
 7    Attorneys for Plaintiff
 8                              UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    CONSTRUCTION LABORERS                       CASE NO.:
      TRUST FUNDS FOR SOUTHERN
12    CALIFORNIA ADMINISTRATIVE
      COMPANY, a Delaware limited
13    liability company,                          COMPLAINT FOR:
14                          Plaintiff,            1. MONETARY DAMAGES DUE TO
                                                     EMPLOYEE BENEFIT PLANS
15                    v.
                                                  2. SPECIFIC PERFORMANCE OF
16    NIPA INC., a California corporation,           OBLIGATION TO PRODUCE
                                                     RECORDS FOR AUDIT
17
                            Defendant.            [29 U.S.C. §§ 1132(g)(2) and 1145;
18                                                29 U.S.C. § 1132(a)(3); 29 U.S.C. § 185]
19
20
21              Plaintiff, Construction Laborers Trust Funds for Southern California
22    Administrative Company, a Delaware limited liability company, alleges:
23
24                                 JURISDICTION AND VENUE
25
26              1.   This action is brought by a fiduciary administrator on behalf of
27    employee benefit plans against an employer in accordance with the terms and
28    conditions of the plans, the collective bargaining agreements to which the employer

     346383.4                                      1
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 2 of 12 Page ID #:2




 1    is bound and applicable statutes to: (a) recover unpaid monthly employee fringe
 2    benefit contributions and related damages due to the plans by the employer through
 3    enforcement of the terms of the collective bargaining agreements and the plans
 4    (Claim 1); and (b) compel the employer to produce records for an audit to determine
 5    if additional amounts are due (Claim 2). This Court has jurisdiction pursuant to
 6    sections 502(g)(2) and 515 of the Employee Retirement Income Security Act
 7    (ERISA) (codified at 29 U.S.C. §§ 1132(g)(2) and 1145); section 502(a)(3) of
 8    ERISA (codified at 29 U.S.C. § 1132(a)(3)); and section 301 of the Labor
 9    Management Relations Act (LMRA) (codified at 29 U.S.C. § 185). Pursuant to
10    section 502(e)(2) of ERISA (codified at 29 U.S.C. § 1132(e)(2)), venue is proper in
11    this district for each of the following reasons: the plans are administered in this
12    district; the employer's performance and breach took place in this district; and the
13    employer resides or may be found in this district.
14
15                                            PARTIES
16
17              2.   Plaintiff ("ADMINCO") is an administrator of, agent for collection for, a
18    fiduciary to, and brings this action on behalf of the following employee benefit
19    plans: Laborers Health and Welfare Trust Fund for Southern California;
20    Construction Laborers Pension Trust for Southern California; Construction Laborers
21    Vacation Trust for Southern California; Laborers Training and Re-Training Trust
22    Fund for Southern California; Fund for Construction Industry Advancement; Center
23    for Contract Compliance; Laborers Contract Administration Trust Fund for Southern
24    California; Laborers' Trusts Administrative Trust Fund for Southern California; and
25    Southern California Partnership for Jobs Trust Fund (collectively "Trust Funds").
26    Each of the Trust Funds is an express trust created by written agreement, an
27    employee benefit plan within the meaning of section 3(3) of ERISA (29 U.S.C.
28    § 1002(3)), and a multi-employer plan within the meaning of section 3(37)(A) of

     346383.4                                      2
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 3 of 12 Page ID #:3




 1    ERISA (29 U.S.C. § 1002(37)(A)). Each of the Trust Funds exists pursuant to
 2    ERISA and section 302 of the LMRA (29 U.S.C. § 186). ADMINCO and the Trust
 3    Funds' principal places of business are in the County of Los Angeles, State of
 4    California.
 5
 6              3.   ADMINCO is informed and believes, and on that basis alleges, that
 7    defendant Nipa Inc. (“EMPLOYER”): is a corporation organized and existing under
 8    the laws of the State of California; has a principal place of business in the City of
 9    Santa Ana, County of Orange, State of California; and does, or at all relevant times
10    did, business in the State of California as a construction contractor in an industry
11    affecting interstate commerce.
12
13                                       AGREEMENTS
14
15              4.   The EMPLOYER is, and at all relevant times was (including from at
16    least since June 22, 2017, bound to certain collective bargaining agreements of the
17    Southern California District Council of Laborers and its affiliated local Unions
18    (collectively "Laborers Union") known as the Construction Master Labor
19    Agreements, including one known as the Southern California Master Labor
20    Agreement, for certain work for the Azusa Unified School District (“District”)
21    covered by a project labor agreement between the District, the Los Angeles and
22    Orange Counties Building and Construction Trade Council and certain craft councils
23    and unions (“Project Labor Agreement”).
24
25              5.   Pursuant to the Construction Master Labor Agreements and Project
26    Agreement, employers become – and the EMPLOYER became – bound to the terms
27    and conditions of the various trust agreements that created each of the Trust Funds
28    ("Trust Agreements"). When referenced collectively hereinafter, the Construction

     346383.4                                     3
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 4 of 12 Page ID #:4




 1    Master Labor Agreements, the Project Agreement and the Trust Agreements are
 2    referred to as "the Agreements."
 3
 4              6.   Under the terms of the Agreements, employers, including the
 5    EMPLOYER, are required to submit monthly fringe benefit contributions ("Monthly
 6    Contributions") to the Trust Funds for all hours worked by (or paid for) their
 7    employees who perform work covered by the Agreements ("Covered Work").
 8
 9              7.   Under the terms of the Agreements, employers, including the
10    EMPLOYER, are required to submit to the Trust Funds, with their Monthly
11    Contributions, monthly reports, itemized by project, listing the names of their
12    employees who performed Covered Work, their Social Security numbers, the hours
13    of work performed by (or paid for) each, and the resulting Monthly Contributions
14    due for them ("Monthly Reports"). The Trust Funds rely on Monthly Reports – and
15    the accuracy of those reports – to determine the amount of Monthly Contributions
16    due to the Trust Funds by employers and the credit toward fringe benefits to be
17    allocated to their employees.
18
19              8.   The Agreements provide for the payment of interest on delinquent
20    Monthly Contributions from the date due at a rate set by the trustees of the Trust
21    Funds. The trustees have set that rate at five percent (5%) above the prime rate set
22    by the Federal Reserve Board of San Francisco, California. The Agreements also
23    provide for the payment of liquidated damages for each month of delinquent
24    Monthly Contributions or Monthly Reports, for each Trust Fund separately, in the
25    amount of twenty percent (20%) of the delinquent Monthly Contributions due to the
26    Trust Fund or $25, whichever is greater (except with respect to the Laborers
27    Contract Administration Trust Fund for Southern California, which assesses
28    liquidated damages at the greater of $20 or ten percent (10%)). In addition,

     346383.4                                    4
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 5 of 12 Page ID #:5




 1    employers are required to pay fees for the submission of checks not honored by the
 2    banks upon which they are drawn.
 3
 4              9.    The failure of employers to pay Monthly Contributions when due causes
 5    damages to the Trust Funds and its participants beyond the value of the unpaid
 6    Monthly Contributions, which are difficult to quantify. Apart from the fees and
 7    costs incurred in litigation, the harm caused includes the cost of collecting the
 8    Monthly Contributions from employers or third parties, the cost of special
 9    processing to restore employee fringe benefit credits because of late Monthly
10    Contributions, employee loss of health insurance coverage (even if later restored)
11    and medical harm to participants and beneficiaries who might have foregone medical
12    care when notified that their insurance ceased because of their employer's failure to
13    pay Monthly Contributions. The liquidated damages provision of the Agreements
14    was meant to compensate for the loss to the Trust Funds, which is incurred even if
15    the Monthly Contributions for a given month are later paid. It is based on the Trust
16    Funds' ratio of collection costs over amounts collected, which are regularly reported
17    to the Trust Funds' trustees.
18
19              10.   Under the terms of the Project Labor Agreement, employers, including
20    the EMPLOYER, agree to subcontract Covered Work only to entities that agree to
21    be bound to the terms of the Project Labor Agreement, including the obligation to
22    submit Monthly Reports and Monthly Contributions to the Trust Funds. Under the
23    terms of the Agreements, employers, including the EMPLOYER, are, with respect to
24    each subcontractor they use, required to provide the subcontractor with a copy of the
25    Project Labor Agreement and to obtain a letter of assent from the subcontractor to be
26    bound to the Project Labor Agreement and a participation agreement to make
27    Monthly Contributions to the Trust Funds.
28

     346383.4                                     5
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 6 of 12 Page ID #:6




 1              11.   The Agreements provide the Trust Funds with specific authority to
 2    examine the payroll and business records of employers, including the EMPLOYER,
 3    to determine whether they have reported all hours worked by (or paid for) their
 4    employees who perform Covered Work, and whether they have paid the appropriate
 5    Monthly Contributions and other amounts due by them to the Trust Funds. The
 6    Agreements further provide that employers, including the EMPLOYER, must
 7    maintain records sufficient for the Trust Funds to verify proper Monthly Reporting,
 8    and, where there has been inaccurate Monthly Reporting, to determine the additional
 9    amounts due, and that the employer must pay the Trust Funds' audit fees if it is
10    delinquent to the Trust Funds. The Trust Funds have delegated the authority to
11    perform such audits to ADMINCO.
12
13              12.   The Agreements require employers to pay the Trust Funds' attorneys’
14    fees and costs of litigation to enforce the Agreements' foregoing terms, including the
15    Monthly Contribution, Monthly Reporting, subcontracting and audit provisions.
16
17                                 FIRST CLAIM FOR RELIEF
18                       (Against the EMPLOYER for Monetary Damages
19                                 Due to Employee Benefit Plans)
20
21              13.   ADMINCO repeats, realleges and incorporates by reference each and
22    every allegation contained in paragraphs 1 through 12 above as if fully set forth here.
23
24              14.   The EMPLOYER has failed to submit Monthly Contributions due by it
25    to the Trust Funds. Pursuant to the Agreements and sections 502(g)(2) and 515 of
26    ERISA (29 U.S.C. §§ 1132(g)(2) and 1145), the EMPLOYER owes the Trust Funds
27    a known amount of $21,319.18 for unpaid or late-paid Monthly Contributions and
28    related damages (and/or late-submitted Monthly Reports) for the months of July

     346383.4                                      6
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 7 of 12 Page ID #:7




 1    2017 through September 2017 (“Known Delinquency”). The Known Delinquency
 2    consists of: $16,227.95 in unpaid Monthly Contributions; $1,312.02 in interest
 3    (through October 24, 2018); $3,459.21 in liquidated damages; and $320.00 in audit
 4    fees.
 5
 6              15.   ADMINCO will establish by proof at the time of trial or through
 7    dispositive motion the Known Delinquency and any additional amounts determined
 8    to be due to the Trust Funds by the EMPLOYER, including any additional Monthly
 9    Contributions, interest, liquidated damages, audit fees, fees for the submission of
10    checks not honored by the bank upon which they were drawn, attorneys’ fees and
11    costs, and damages for the failure to comply with obligations with respect to the use
12    of subcontractors, including but not limited to the requirement to obtain a letter of
13    assent and participation agreement. If deemed necessary by the Court, ADMINCO
14    will amend its complaint to add any additional amounts determined to be due. Any
15    and all conditions to the EMPLOYER’s obligations under the Agreements to pay the
16    Known Delinquency and any additional amounts due under the Agreements to the
17    Trust Funds have been met.
18
19              16.   Under the terms of the Agreements and section 502(g)(2)(D) of ERISA
20    (29 U.S.C. § 1132(g)(2)(D)), ADMINCO is entitled to an award of its attorneys’ fees
21    and costs.
22
23                                SECOND CLAIM FOR RELIEF
24            (For Specific Performance of Obligation to Produce Records for Audit)
25
26              17.   ADMINCO repeats, realleges and incorporates by reference each and
27    every allegation contained in paragraphs 1 through 16 above as if fully set forth here.
28

     346383.4                                      7
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 8 of 12 Page ID #:8




 1              18.   ADMINCO requests that the Court exercise its authority under
 2    29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3) to order the EMPLOYER to comply with
 3    its obligation under the Agreements and ERISA to fully produce its books and
 4    records in order for ADMINCO to complete an audit to determine if additional
 5    amounts are due.
 6
 7              19.   An award of attorneys’ fees and costs is provided for by Agreements and
 8    under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. § 1132(g)(1) and/or
 9    (g)(2)).
10
11              WHEREFORE, ADMINCO prays for judgment as follows:
12
13                          ON ADMINCO'S FIRST CLAIM FOR RELIEF
14          [Against the EMPLOYER for Monetary Damages of Unpaid Fringe Benefit
15                Contributions and Related Damages Due to Employee Benefit Plans]
16
17              A.    For $16,227.95 in unpaid Monthly Contributions, as required by the
18    Agreements and 29 U.S.C. § 1132(g)(2)(A).
19
20              B.    For $1,312.02 in interest through October 24, 2018 on unpaid or late
21    paid Monthly Contributions at the rate of five percent above the variable prime rate
22    set by the Federal Reserve Board of San Francisco, California, plus such additional
23    interest that has or does hereafter accrue from October 24, 2018, as required by the
24    Agreements and 29 U.S.C. § 1132(g)(2)(B).
25
26              C.    For $3,459.21 in liquidated damages for unpaid and late-paid Monthly
27    Contributions at, for each of the Trust Funds separately, the greater of 20% or $25
28    (except with respect to the Laborers Contract Administration Trust Fund for

     346383.4                                      8
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 9 of 12 Page ID #:9




 1    Southern California, for which liquidated damages are sought at the greater 10% or
 2    $20), as required by the Agreements and 29 U.S.C. § 1132(g)(2)(C).
 3
 4              D.   For $320.00 in audit fees, as required by the Agreements and 29 U.S.C.
 5    § 1132(g)(2)(E).
 6
 7              E.   For, according to proof, any additional Monthly Contributions, interest,
 8    liquidated damages, audit fees, fees incurred by the Trust Funds as a result of the
 9    submission of checks not honored by the bank upon which they were drawn, and
10    damages for the failure to comply with obligations with respect to the use of
11    subcontractors determined to be due, pursuant to the Agreements and 29 U.S.C.
12    §§ 1132(g)(2) and 1145.
13
14              F.   For reasonable attorneys’ fees and costs of suit, as required by the
15    Agreements and 29 U.S.C. § 1132(g)(2)(D).
16
17                       ON ADMINCO'S SECOND CLAIM FOR RELIEF
18              [For Specific Performance of Obligation to Produce Records for Audit]
19
20              A.   For the issuance of injunctive relief pursuant to the Agreements and
21    29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
22    managing officers, managing employees, agents and successors, as well as all those
23    in active concert or participation with any one or more of them, to submit to an audit
24    of the EMPLOYER’s records, to fully cooperate with ADMINCO with respect to the
25    audit in order for ADMINCO to determine the total amount due to the Trust Funds
26    by the EMPLOYER, and, specifically, to produce to ADMINCO the following
27    payroll and business records – and any other records determined by ADMINCO to
28    be necessary to conduct a full audit – for inspection, examination and copying:

     346383.4                                      9
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 10 of 12 Page ID #:10




 1                A.1. All of the EMPLOYER’s payroll and employee records, as well as
 2    any other records that might be relevant to a determination of the work performed by
 3    the EMPLOYER, its employees, its subcontractors, its lower-tier subcontractors and
 4    the employees of the EMPLOYER’s subcontractors and lower-tier subcontractors,
 5    including but not limited to payroll journals, employee earnings records, certified
 6    payroll records, payroll check books and stubs, cancelled payroll checks, payroll
 7    time cards and state and federal tax returns (and all other state and federal tax
 8    records), as well as labor distribution journals and any other records that might be
 9    relevant to an identification of the employees who performed work for the
10    EMPLOYER, its subcontractors or lower-tier subcontractors, or which might be
11    relevant to a determination of the projects on which the EMPLOYER, its employees,
12    its subcontractors, lower-tier subcontractors or the employees of its subcontractors or
13    lower-tier subcontractors performed work, including any records that provide the
14    names, addresses, Social Security numbers, job classification or the number of hours
15    worked by any one or more employee;
16
17                A.2. All of the EMPLOYER’s job files for each contract, project or job
18    on which the EMPLOYER, its employees, its subcontractors, its lower-tier
19    subcontractors or the employees of its subcontractors or lower-tier subcontractors
20    worked, including but not limited to all correspondence, agreements and contracts
21    between the EMPLOYER and any general contractor, subcontractor, owner, builder
22    or developer, as well as all field records, job records, notices, project logs,
23    supervisors' diaries and notes, employees' diaries and notes, memoranda, releases
24    and any other records that relate to the supervision of the EMPLOYER’s employees,
25    its subcontractors, its lower-tier subcontractors or the employees of its
26    subcontractors and lower-tier subcontractors, or the projects on which the
27    EMPLOYER, its employees, its subcontractors, its lower-tier subcontractors or the
28    employees of its subcontractors or lower-tier subcontractors performed work;

     346383.4                                     10
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 11 of 12 Page ID #:11




 1                   A.3. All of the EMPLOYER’s records related to cash receipts,
 2    including but not limited to the EMPLOYER’s cash receipts journals, accounts
 3    receivable journals, accounts receivable subsidiary ledgers and billing invoices for
 4    all contracts, projects and jobs on which the EMPLOYER, its employees, its
 5    subcontractors, its lower-tier subcontractors or the employees of its subcontractors or
 6    lower-tier subcontractors performed work;
 7
 8                   A.4. All of the EMPLOYER’s bank statements, including but not
 9    limited to those for all checking, savings and investment accounts;
10
11                   A.5. All of the EMPLOYER’s records related to disbursements,
12    including but not limited to vendors' invoices, cash disbursement journals, accounts
13    payable journals, check registers and all other records which indicate disbursements;
14
15                   A.6. All collective bargaining agreements between the EMPLOYER
16    and any trade union, and all records of contributions by the EMPLOYER to any
17    trade union trust fund; and
18
19                   A.7. All records related to the formation, licensing, renewal or
20    operation of the EMPLOYER.
21
22              B.   For reasonable attorneys’ fees and costs of suit, as required by the
23    Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2). For such
24    other relief that this Court deems appropriate, pursuant to any authority of the Court,
25    ///
26    ///
27    ///
28    ///

     346383.4                                      11
Case 8:18-cv-01931-JLS-KES Document 1 Filed 10/29/18 Page 12 of 12 Page ID #:12




 1    including but not limited to the authority established by 29 U.S.C. §§ 1132(g)(2)(E)
 2    and 1132 (a)(3).
 3
      DATED: October 24, 2018              REICH, ADELL & CVITAN
 4
                                           A Professional Law Corporation
 5
                                           By:                 /s/
 6
                                                      PETER A. HUTCHINSON
 7                                                      Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     346383.4                                    12
